Citation Nr: 1136750	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had verified active service from March 1988 to January 1996. According to his service records, he also had an additional 12 years, 2 months and 19 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing held at the RO in August 2009.  The Veteran's claim was remanded by the Board in November 2009.

In an April 2010 statement, the Veteran stated that he was not seeking service connection for migraine headaches.  The Veteran stated in September 2010 that he was not seeking a total rating based on individual unemployability (TDIU).  A November 2010 rating decision denied TDIU.  

The issues of entitlement to service connection for right and left upper extremity radiculopathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2009 Board decision remanded the Veteran's claim in order that a new VA examination of the cervical spine could be obtained.  The Board decision instructed the orthopedic examiner to identify the functional impairment due to pain on motion of the cervical spine.  As pointed out by the Veteran's representative in a June 2011 Informal Hearing Presentation, the April 2010 VA orthopedic examiner noted that the Veteran had pain on motion of the cervical spine, but failed to state the effect of that pain on the range of motion.  The April 2010 VA examination report is not adequate for rating the Veteran's cervical spine disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's claim must be remanded for a VA orthopedic examination which provides the information requested by the November 2009 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from February 2010 to present.

2.  When the above action has been accomplished, afford the Veteran an examination to determine the extent and severity of his cervical spine disability.  The claims file should be made available to and be reviewed by the examiner.  The examiner is requested to state whether the Veteran has had incapacitating episodes requiring bed rest due to his cervical spine disability.  If there are incapacitating episodes prescribed by a physician please note the total duration during the past 12 months.  

Range of motion testing should also be accomplished.  The examination report should address any weakened movement of the cervical spine, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If there is pain on motion of the cervical spine the examiner should document at which point pain begins for each plane of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups. 

The examiner should also identify whether or not the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

3.  Upon completion of the above requested development readjudicate the Veteran's claim.  The Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


